    Case: 3:19-cv-00049-RAM-RM Document #: 20 Filed: 08/10/21 Page 1 of 3




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

JERMAINE WILLIAMS,                            )
                                              )
                     Plaintiff,               )
                                              )
                     v.                       )       Case No. 3:19-cv-0049
                                              )
PEOPLE OF THE VIRGIN ISLANDS,                 )
                                              )
                     Defendant.               )
                                              )

                                           ORDER
       BEFORE THE COURT is the Report and Recommendation of the Magistrate Judge.
(ECF No. 16.) The Magistrate Judge recommends that the Court deny Jermaine Williams’
(“Williams”) habeas petitions, (ECF Nos. 1, 2, 11), for lack of jurisdiction. For the reasons
discussed below, the Court will adopt the Report and Recommendation.
       On April 8, 2011, Williams was convicted in the Superior Court of the Virgin Islands
of second degree murder, assault, and unauthorized use of a firearm. Williams appealed
following the court’s entry of judgment and the Supreme Court twice remanded the case to
the Superior Court for resentencing. On July 1, 2019, Williams filed a petition pursuant to 28
U.S.C § 2254 with the District Court, (ECF Nos. 1 ,2), as well as an amended petition on
November 18, 2019, (ECF No. 11).
       On February 6, 2020, the Magistrate Judge entered a Report and Recommendation
explaining that the District Court’s jurisdiction to review habeas petitions is limited to
petitions from prisoners housed within the court’s jurisdiction. As such, because Williams is
housed in Virginia—outside of the District of the Virgin Islands—the Court has no
jurisdiction over the warden of Williams’ facility. The Magistrate Judge’s Report thus
recommended that the Court deny the petitions without an evidentiary hearing and without
prejudice to Williams filing a habeas petition directed to the warden of the facility where he
is incarcerated. On June 3, 2020, a copy of the Report and Recommendation was sent to
Williams by certified mail. See Hard Copy Notice, ECF No. 19.
     Case: 3:19-cv-00049-RAM-RM Document #: 20 Filed: 08/10/21 Page 2 of 3
Williams v. People of the Virgin Islands
Case Number 3:19-cv-0049
Order
Page 2 of 3

        Litigants may make “specific written objections” to a magistrate judge’s report and
recommendation “[w]ithin 14 days after being served with a copy of the recommended
disposition.” See Fed. R. Civ. P. 72(b)(2); see also 28 U.S.C. § 636(b)(1) (“Within fourteen days
after being served with a copy, any party may serve and file written objections to such
proposed findings and recommendations as provided by rules of court.”). When a party is
served by mail pursuant to Fed. R. Civ. P. 5(b)(2)(C) (“A paper is served under this rule by . . .
mailing it to the person’s last known address—in which event service is complete upon
mailing”), the 14-day time period within which a party may object to a magistrate judge’s
report and recommendation is extended to 17 days. See Fed. R. Civ. P. 6(d) (“When a party
may or must act within a specified time after being served and service is made under Rule
5(b)(2)(C) (mail) . . . 3 days are added after the period would otherwise expire under Rule
6(a).”); see also Pearson v. Prison Health Serv., 519 F. App'x 79, 81 (3d Cir. 2013) (explaining
that when a party is served with a report and recommendation by mail, the period to file
objections is 17 days). The time within which a party may make objections may be extended
by the Court upon a timely motion for an extension of time demonstrating good cause for the
extension. See Fed. R. Civ. P. 6(b)(1) (“When an act may or must be done within a specified
time, the court may, for good cause, extend that time . . . if a request is made, before the
original time . . . expires.”).
        When a magistrate judge issues a report and recommendation, the Court is required
to review de novo only those portions of the report and recommendation to which a party
has objected. See Fed. R. Civ. P. 72(b)(3). When no objection to a magistrate’s report and
recommendation is made, or such an objection is untimely, the district court reviews the
report and recommendation for plain error. See Henderson v. Carlson, 812 F.2d 874, 878 (3d
Cir. 1987) (“While . . . [28 U.S.C. § 636(b)(1)] may not require, in the absence of objections,
the district court to review the magistrate’s report before accepting it, we believe that the
better practice is for the district judge to afford some level of review to dispositive legal
issues raised by the report.”); see also Tice v. Wilson, 425 F. Supp. 2d 676, 680 (W.D. Pa. 2006)
aff'd, 276 Fed. App'x 125 (3d Cir. 2008) (explaining that, by failing to object to a portion of a
report and recommendation, the litigant “waived its right to have this Court conduct a de
     Case: 3:19-cv-00049-RAM-RM Document #: 20 Filed: 08/10/21 Page 3 of 3
Williams v. People of the Virgin Islands
Case Number 3:19-cv-0049
Order
Page 3 of 3

novo review,” and that in those circumstances, “the scope of [the court’s] review is far more
limited and is conducted under the far more deferential standard of ‘plain error’ ”).
        Here, the Court served Williams with a copy of the Report and Recommendation by
mail on June 3, 2021. See Hard Copy Notice, ECF No. 19. As such, the deadline for Williams to
file objections to the February 6, 2020 Report and Recommendation was June 21, 2021.
Williams has not filed any objections. Accordingly, the Court will review the Report and
Recommendation for plain error.
        To reject or modify a report and recommendation under plain error review, a district
court must find “an ‘error’ that is ‘plain’ and that ‘affects substantial rights.’” United States v.
Russell, 134 F.3d 171, 181 (3d Cir. 1998) (quoting United States v. Retos, 25 F.3d 1220, 1228
(3d Cir. 1994)). “A ‘plain’ error is one that is ‘clear’ or ‘obvious.’ ” Gov’t of Virgin Islands v.
Lewis, 620 F.3d 359, 364, 54 V.I. 882 (3d Cir. 2010) (quoting United States v. Turcks, 41 F.3d
893, 897 (3d Cir. 1994)).
        After carefully reviewing the record and the Report and Recommendation for plain
error, the Court does not find clear or plain error in any of the Magistrate Judge’s factual or
legal findings. The Court, therefore, will adopt the February 6, 2020 Report and
Recommendation and will deny Williams’ petition. Additionally, the Court will deny a
certificate of appealability.
        Accordingly, it is hereby
        ORDERED that the February 6, 2020 Report and Recommendation, ECF No. 16, is
ADOPTED; it is further
        ORDERED that Williams’ Petition for Relief from a Conviction or Sentence by a Person
in State Custody, ECF Nos.1, 2, and Amended Petition for Relief from a Conviction or Sentence
by a Person in State Custody, ECF Nos. 11, are DENIED; and it is further
        ORDERED that a certificate of appealability is DENIED.




Dated: August 10, 2021                                       /s/ Robert A. Molloy
                                                             ROBERT A. MOLLOY
                                                             Chief Judge
